Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Allowable Subject Matter
The indicated allowability of claims 4-6 is withdrawn in view of the newly discovered reference to Japanese reference JP-4582464-B2.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (2016/0361860 A1: figures 5A-5C; and paragraphs 50 and 72A) taken together with Hutchinson et al (2004/0151937 A1: figures 7 and 15; and paragraphs 67 and 75-77) and Japanese reference (4582464 B2: translation page 7, lines 5-26).
Nakahara discloses a manufacturing apparatus and method for manufacturing a container from a preform (1), comprising: injection molding a preform using an injection molding part configured to injection mold a preform; and a temperature adjustment step of adjusting the temperature of the injection molded preform in a temperature adjustment part; a blow molding step of blowing the temperature adjusted preform in a blow mold, wherein the preform is cooled to a predetermined temperature suitable for blow molding in the temperature adjustment part, see paragraph 50.  The preform is transferred around a rotary table between stations by the neck mold (7).  The temperature adjustment part (12) includes a cooling pot (16) and a cooling core portion (23) wherein the preform is deformed as illustrated in figure 5C while cooling the preform in the cooling pot.  The reference does not disclose using an injection mold having a core mold and cavity mold portions with cooling passages connected to a cooling fluid supply or wherein the preform is cooled to a state that the preform has an outer surface temperature of between 30-60 degrees Celsius above the glass transition temperature of the polymer of the preform.
Hutchinson et al disclose an injection blow molding apparatus and method in which a preform is injection molded in a mold comprising a core mold (98) having coolant passages (106) and a cavity mold (92) having coolant passages (104).  Such was a well-known manner of cooling an injection molded product until the product has a stable shape upon removal from the mold.
The Japanese reference (-464) discloses a method and apparatus for molding preforms wherein the preforms are removed from the mold at a temperature of 95-120 degrees Celsius which is 17-43 degrees above the glass transition temperature of the PET resin which is listed as 75-86 degrees Celsius.  The reference states that such a preform has good moldability when removed from the preform mold with that temperature.  The reference illustrates that a suitable product can be obtained when removing the preform from the mold within the claimed temperature range.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process and apparatus of Nakahara by using an injection mold having a core mold and a cavity mold with cooling passages connected to a coolant liquid supply as disclosed by Hutchinson et al because such was a well-known manner of cooling an injection molded product.  One of ordinary skill in the art would expect this manner of cooling to work as well or better than the cooling method of Nakahara.
It would have been further obvious at the time of the invention to one ordinary skill in the art to modify the process and apparatus of Nakahara by removing the preform from the mold at a temperature of 17-43 degrees above the glass transition temperature for the purpose of limiting the amount of time the preform is within the preform mold to decrease the overall cycle time of the molding process and apparatus as it was well-known that the injection molding step was the rate determining step of the injection blow molding process.  This would lead to increased production without expanding the number of molding units.
Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 05-185493 A: figures 2-5 and the English abstract) taken together with Hutchinson et al (2004/0151937 A1: figures 7 and 15; and paragraphs 67 and 75-77) and Japanese reference (4582464 B2: translation page 7, lines 5-26).
Sato et al disclose an injection molding process and apparatus comprising: an injection molding station (10) for performing the step of injection molding a preform; a temperature adjustment station (12) for performing the step of adjusting the temperature of the preform and a blow molding station (14) for performing the blow molding step of blow molding the temperature adjusted preform.  The reference does not disclose the injection mold having a core mold and cavity mold wherein each of the core and cavity molds has coolant passages connected to a cooling liquid source to cool the preform after injection molding.  The reference also does not disclose removing the preform from the injection mold and feeding to the temperature adjustment mold at a temperature of 30-60 degrees higher than the glass transition temperature of the preform.
Hutchinson et al disclose an injection blow molding apparatus and method in which a preform is injection molded in a mold comprising a core mold (98) having coolant passages (106) and a cavity mold (92) having coolant passages (104).  Such was a well-known manner of cooling an injection molded product until the product has a stable shape upon removal from the mold.
The Japanese reference (-464) discloses a method and apparatus for molding preforms wherein the preforms are removed from the mold at a temperature of 95-120 degrees Celsius which is 17-43 degrees above the glass transition temperature of the PET resin which is listed as 75-86 degrees Celsius.  The reference states that such a preform has good moldability when removed from the preform mold with that temperature.  The reference illustrates that a suitable product can be obtained when removing the preform from the mold within the claimed temperature range.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process and apparatus of Sato by using an injection mold having a core mold and a cavity mold with cooling passages connected to a coolant liquid supply as disclosed by Hutchinson et al because such was a well-known manner of cooling an injection molded product.  One of ordinary skill in the art would expect this manner of cooling to work as well or better than the cooling method of Sato.
It would have been further obvious at the time of the invention to one ordinary skill in the art to modify the process and apparatus of Sato by removing the preform from the mold at a temperature of 17-43 degrees above the glass transition temperature for the purpose of limiting the amount of time the preform is within the preform mold to decrease the overall cycle time of the molding process and apparatus as it was well-known that the injection molding step was the rate determining step of the injection blow molding process.  This would lead to increased production without expanding the number of molding units.
Response to Arguments
This action is non-final due to the new reference.  The grounds of rejection were changed due to the new reference and applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        10/11/2022